Title: To George Washington from John Holt, 20 November 1775
From: Holt, John
To: Washington, George



Sir
New York 20th November 1775

The particular Solicitation of some of my Acquaintance and my own anxious Concern for the good of the momentous Service under your Direction, occasions me to take a liberty not warranted by my Acquaintance with you nor your Knowledge of me, in writing you this Letter. The post is just going, so that I have only Time to tell you that a Report is current in Town, that one Mr James Seagrove, of this City, partner with Mr Chas McEvers, has lately sent a Letter to his Friend here, acquainting him that he is now at the provincial Camp at Cambridge, and in the Service; that he had the Direction of one or more Cannon, against the Kings Troops on a late Expedition and sunk one of their Boats &c. This seemed very surprising to many people in this place acquainted with him & his Connections, which were universally deemed to be of the other Side of Question, or what for Distinction Sake, we call the Tory Party. I am far from asserting, or insinuating, that he is really now inclined to that party, or at all insincere in his professions of Attachment to the American Cause; But as we have had many Instances of persons who have assumed the Character of Friends that they might have Oppertunity the more effectually to act the part of Enemies, I thought proper to give you this Notice, that you might be upon your Guard and have a watchful Eye over him, and yet without lessening him in your Esteem, for I hope his present Conduct is the Result of Conviction, and that he is

really that Friend to his Country, which the part we hear he has likely Acted would give us Reason to suppose. I am Sir your most humble Servt

John Holt

